Broyles, C. J.
1. The ground of the motion for a new trial complaining of the refusal of the judge to direct a verdict for the accused is without merit. Under repeated rulings of the Supreme Court and of this court, the refusal to direct a verdict is never error.
2. The remaining special grounds of the motion for a new trial (ground 5 having been disapproved by the judge and expressly abandoned in the brief of counsel for the plaintiff in error) show no harmful error.
3. The verdict was authorized by the evidence-, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodwortli, JJ., concur.